—In a proceeding, inter alia, pursuant to section 244 of the Domestic Relations Law, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated January 5, 1977, as (1) fixed arrears in support due under a judgment of divorce, (2) awarded a counsel fee and (3) granted plaintiff’s motion for a wage deduction order. Order reversed insofar as appealed from, on the law, without costs or disbursements, and proceeding remanded to Special Term for a hearing in accordance herewith. In the light of the defendant’s allegations that there has been a change in financial circumstances due to the full-time employment of the plaintiff, Special Term should have held a hearing to determine the current financial situation and the requirements of the plaintiff and the children (see Sarnicola v Sarnicola, 50 AD2d 842). Cohalan, J. P., Titone, Hawkins and Suozzi, JJ., concur.